United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
POSTAL & DISTRIBUTION FACILITY,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1017
Issued: January 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 9, 2009 appellant filed a timely appeal from a December 17, 2008 decision of
the Office of Workers’ Compensation Programs denying a schedule award increase. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained greater than a 10 percent
impairment of the right upper extremity, for which she received a schedule award.
On appeal, appellant asserts that the opinion of Dr. James N. Nutt, III, an impartial
medical examiner, was insufficient to represent the weight of the medical evidence. She
contends that he did not provide new findings on examination, failed to include adduction
measurements, mischaracterized appellant’s surgical history and used improper methods to
assess the percentage of permanent impairment.

FACTUAL HISTORY
This is the third appeal before the Board in this case. By decision issued January 17,
2008, the Board set aside a January 8, 2007 decision of the Office denying a schedule award
increase. The Board found that Dr. Nutt, a Board-certified orthopedic surgeon and impartial
medical examiner, failed to provide range of motion measurements for adduction, flexion and
extension of the right shoulder. The Board remanded the case to the Office to obtain a
supplemental report from Dr. Nutt. The law and the facts of the case as set forth in the prior
decision are hereby incorporated by reference.
1

In a February 26, 2008 letter, the Office requested a supplemental report from Dr. Nutt
listing “range of motion measurements regarding adduction, flexion and extension of the right
shoulder.” It emphasized that the American Medical Association, “Guides to the Evaluation of
Permanent Impairment” (hereinafter, “A.M.A. Guides”) provided that these ranges of motion
must be assessed when evaluating shoulder impairment. The Office provided an updated
statement of accepted facts and the medical record.
In a March 3, 2008 report, Dr. Nutt explained that he did not measure shoulder adduction
during his October 13, 2005 examination because appellant’s arm “was comfortably at her side
at rest.” He stated that she had “no loss of range of motion compared to her left side” and no
“actual loss of motion based on [his] and a consensus of the other examiners’ examinations.”
Dr. Nutt assessed a one percent impairment due to pain causing a functional loss of abduction,
“estimated from Figure 16-43, page 477.”2
On May 6, 2008 the Office referred Dr. Nutt’s March 3, 2008 report to an Office medical
adviser for calculation of a schedule award. In a May 17, 2008 report, an Office medical adviser
found that appellant had reached maximum medical improvement as of Dr. Nutt’s evaluation on
March 17, 2006. The medical adviser concurred with Dr. Nutt that she underwent an
acromioplasty and not a distal clavicle resection. He noted that Dr. David Weiss, an attending
osteopathic physician, erred in his August 1, 2000 report by assessing a 10 percent upper
extremity impairment for right shoulder surgery although the A.M.A., Guides did not “rate an
acromioplasty.” The medical adviser concurred with Dr. Nutt’s assessment of full range of
motion. He opined that appellant did not have any impairment due to pain. The medical adviser
concluded that she had no more than a 10 percent impairment of the right upper extremity.
By decision dated May 29, 2008, the Office denied an additional schedule award. It
found that Dr. Nutt’s opinion established that appellant did not sustain more than a 10 percent
impairment of the right upper extremity, for which she received a schedule award. The Office
stated that because Dr. Nutt “felt that there was full range of motion” in the right upper
extremity, “there was no need to provide range of motion measurements regarding abduction,
flexion and extension of the right shoulder.”

1

Docket No. 07-1672 (issued January 17, 2008).

2

Figure 16-43, page 477 of the fifth edition of the A.M.A., Guides is entitled, “Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of Shoulder.”

2

In a June 3, 2008 letter, appellant requested an oral hearing, held October 27, 2008 by
teleconference. At the hearing, appellant’s attorney requested a review of the written record in
lieu of the hearing.
By decision dated and finalized December 17, 2008, the Office affirmed the May 29,
2008 decision, finding that appellant had not established that she sustained more than a
10 percent impairment of the right upper extremity. It found that the weight of the medical
evidence rested with Dr. Nutt, who properly applied the A.M.A., Guides to the clinical findings.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act3 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.4
The standards for evaluation the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, restricted motion, loss
of sensation or loss of strength.6 Chapter 16 specifies that flexion, extension, abduction,
adduction internal rotation and external rotation are all to be considered in evaluating
impairments of shoulder motion.7 The A.M.A., Guides provides specific grading schemes for
rating upper extremity impairments due to restricted motion, including a lack of flexion and
extension of the shoulder.8
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
3

5 U.S.C. §§ 8101-8193.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

See Paul A. Toms, 28 ECAB 403 (1987).

6

A.M.A. Guides, Chapter 16, “The Upper Extremities,” pp. 433-521 (5th ed. 2001).

7

A.M.A. Guides, Chapter 16, “The Upper Extremities,” p. 474, paragraph 16.4i, “Shoulder Motion Impairment.”

8

Figure 16-40, page 476 of the A.M.A., Guides is entitled “Pie Chart of Upper Extremity Motion Impairments
Due to Lack of Flexion and Extension of Shoulder.” Supra note 2. Figure 16-46, page 479 of the A.M.A., Guides is
entitled “Pie Chart of Upper Extremity Motion Impairments Due to Lack of Internal and External Rotation of
Shoulder.”

3

shall appoint a third physician, who shall make an examination.9 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.10 However, in a situation where the Office secures an opinion from an
impartial medical examiner for the purpose of resolving a conflict in the medical evidence and
the opinion from such examiner requires clarification or elaboration, it has the responsibility to
secure a supplemental report from the examiner for the purpose of correcting the defect in the
original opinion.11
ANALYSIS
The Office accepted that appellant sustained bicipital tendinitis of the right shoulder and
a right rotator cuff tear, requiring surgery on February 19, 1999. Pursuant to the first appeal, the
Board found a conflict of medical evidence between an Office medical adviser and Dr. Weiss, an
attending osteopath, regarding the percentage of permanent impairment. On remand of the case,
the Office obtained an impartial medical opinion from Dr. Nutt, a Board-certified orthopedic
surgeon. Based on Dr. Nutt’s opinion, the Office awarded appellant a schedule award for a 10
percent impairment to the right upper extremity. Pursuant to the second appeal, the Board
remanded the case to obtain a supplemental report from Dr. Nutt, with specific measurements for
right shoulder motion. Dr. Nutt submitted a March 3, 2008 addendum explaining why he did not
provide complete range of motion measurements.
By decisions issued May 29 and
December 17, 2008, the Office found that appellant had not established more than a 10 percent
impairment of the right upper extremity, based on Dr. Nutt’s opinion as the weight of the
medical evidence. The Board finds, however, that his opinion is insufficient to resolve the
conflict of medical opinion in this case.
The A.M.A., Guides provides that adduction, flexion and extension of the shoulder must
be assessed when evaluating range of motion.12 The Office explained this to Dr. Nutt in its
February 26, 2008 letter requesting a supplemental report. Yet, Dr. Nutt did not provide these
measurements. In his March 3, 2008 report, he admitted that he did not measure shoulder
adduction during his October 13, 2005 examination. Dr. Nutt provided two reasons for this
omission. First, a visual inspection revealed no apparent loss of adduction. However, the
A.M.A., Guides requires that actual measurements be obtained.13 Merely, visualizing the
affected limb is insufficient. Second, Dr. Nutt found that appellant had “no loss of range of
motion compared to her left side.” However, the A.M.A. Guides does not recognize comparing
one limb to another as a valid method for assessing range of motion. As Dr. Nutt failed to
provide complete range of motion measurements for the upper extremities, the Board cannot
9

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

11

Margaret M. Gilmore, 47 ECAB 718 (1996).

12

Supra note 7.

13

Id.

4

fully visualize the extent of appellant’s impairment due to the accepted conditions.14
Additionally, he estimated a one percent impairment for functional loss of abduction due to pain.
The speculative nature of this opinion further diminishes its probative quality.15 Due to these
deficiencies, the Board finds that the Office’s reliance on Dr. Nutt’s opinion was improper.
As stated, if an impartial medical specialist is unable to clarify his opinion as requested,
the case should be referred to another appropriate impartial medical specialist.16 Dr. Nutt was
unable to clarify his report as requested. The case will be remanded to the Office for
appointment of a new impartial medical examiner to resolve the still outstanding conflict of
medical opinion between Dr. Weiss and an Office medical adviser. Following this and any other
development deemed necessary, the Office shall issue an appropriate decision in the case.
On appeal, appellant asserts that Dr. Nutt’s opinion could not represent the weight of the
medical evidence as he did not provide complete range of motion measurements, misstated her
surgical history and used nonstandard methods to assess range of motion. As stated, the Board
finds that Dr. Nutt’s opinion was incomplete and speculative. Therefore, it was insufficient to
resolve the conflict of medical opinion. On remand of the case, the Office will appoint a new
impartial medical examiner.
CONCLUSION
The Board finds that the case is not in posture for a decision as there is a conflict of
medical opinion. The case will be remanded to the Office for further development.

14

A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

15

D.D., 57 ECAB 734 (2006).

16

Guiseppe Aversa, 55 ECAB 164 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 17, 2008 is set aside and the case remanded for further
development consistent with this decision.
Issued: January 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

